HALE, District Judge.
The libel in this case is the same in principle as that of the Guaranty Trust Company (No. 1069) 228 Fed. 916, the case just considered and decided.
In this Case of the National City Bank there are two alleged causes of action — one with reference to the shipment of 21 kegs of gold bullion, of the alleged value §1,061,718.89, to be carried to Plymouth, thence to be forwarded to London, and there delivered to the London City & Midland Bank, Limited, in consideration of §1,996.72, prepaid freight. The other cause of action is with reference to a shipment, made at the same time and on the same steamer, of 40 kegs of gold bullion, valued at $2,104,254.34, to be carried to Cherbourg, France, thence to be forwarded to Paris, and there delivered to Credit Lyon-nais in consideration of $2,636.32, prepaid freight.
The libelant demands $404,150.06, damages for failure to deliver the London consignment, and $32,007.43, damages for failure to deliver the Paris consignment, making the damages claimed on this libel $436,157.49. The amended libel increases the claim for damages to $446,828.47. The answer sets up the same defense as in the case already considered. What I have said in the Case of the Guaranty Trust Company applies to this case.
The libel is dismissed, with costs.